                            Case 3:20-cv-20184-FLW-TJB Document 1-1 Filed 12/22/20 Page 1 of 3 PageID: 13

                                                          Exhibit A to the Complaint
Location: Asbury Park, NJ                                                                           IP Address: 173.63.162.123
Total Works Infringed: 26                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                            11/10/2020   Tushy        03/17/2019     04/08/2019   PA0002164888
          97AB7F4C7C9CC2BE09E7C4F59ACD77CF1B7EA879                              12:20:50
          File Hash:
          73D05FBDE255FC82E52AEAD342BFCEE21D15312C70D5BFAE282DE0E3B1309945
 2        Info Hash:                                                            11/09/2020   Blacked      11/07/2020     11/24/2020   PA0002265966
          53D2C6B50FED4C1F40932F8F00E4D03D4AF48B5E                              13:51:13
          File Hash:
          3BBE5993591127CFA155ABF6E12F5A8E084CAEF91385AED2A4C743D6B67E1B20
 3        Info Hash:                                                            10/26/2020   Tushy        10/25/2020     11/24/2020   PA0002265965
          E019EA3D5669C529A32229668366A2E5F232D4D4                              13:11:40
          File Hash:
          7E4DA853E7471398673D8D4063771C2FFF8CE4F35424F5D91B9C2C12AF59DD08
 4        Info Hash:                                                            10/22/2020   Tushy        10/18/2020     11/05/2020   PA0002263388
          A69CFD12CD8781FE5C648DD86E14DCE729F90D65                              12:38:25
          File Hash:
          56D3EBD1B25C8FB12E0089C9F2477ECFB7CB0E7B0CE59A7DC3CEC4B9BCA5FCF7
 5        Info Hash:                                                            09/29/2020   Blacked      09/28/2020     10/22/2020   PA0002261800
          B47514D20E6BF6780B344FC7B39891F6CC81D91F                              12:10:13     Raw
          File Hash:
          F63C87FC2DE9AF3AE5B0803EA75F2ECD3EE51ACC21B0A12F11F155DB8E891C77
 6        Info Hash:                                                            09/24/2020   Tushy        08/30/2020     09/05/2020   PA0002255477
          2C34116582108F67DD9289643328AFE1CF2832C6                              15:23:12
          File Hash:
          91ACB224E8B4E55F5418F710D0BF9F358F63FA477BFE2D0254B85A7FFB865DA3
 7        Info Hash:                                                            09/21/2020   Tushy        09/20/2020     09/29/2020   PA0002258683
          5D890A569405A6EEBEC7E9AB12D6C23F6C0AA269                              12:09:58
          File Hash:
          032C7A473C22EDC60AA95AED093EE71E6130D959DBD33E128EE0E699A6514D0F
 8        Info Hash:                                                            09/15/2020   Tushy        09/14/2020     09/29/2020   PA0002258682
          AB1F311A07A1F2F7A3D6E2C770B210BACE048BED                              11:33:28
          File Hash:
          9DB8AD43749309665702A971FE7E0D90BFF1F2168003E50E89972394AD7F49C2
                        Case 3:20-cv-20184-FLW-TJB Document 1-1 Filed 12/22/20 Page 2 of 3 PageID: 14

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
9      Info Hash:                                                         08/21/2020   Tushy   08/09/2020   08/31/2020   PA0002265642
       603925C77EF789303A532488206A439A071FCFD2                           12:40:14
       File Hash:
       1D63EB55CCFACA14E902BC71E11F9C8CC8A473846C83821F761C50C7E5A5433D
10     Info Hash:                                                         08/19/2020   Tushy   08/16/2020   08/18/2020   PA0002253098
       613CE85CCD473E200B011CC9FE9EE1DCB44BD8E4                           12:50:33
       File Hash:
       19444FD8A84D260F042B2133D0A60F2C40F543B4FCC698072B5FC83FE78CB78B
11     Info Hash:                                                         07/27/2020   Tushy   07/26/2020   08/31/2020   PA0002265634
       A2C9A9E11C3CC11C836736CB2F76ED8ECF086B5D                           11:38:16
       File Hash:
       C99FCE70EC40E33C6394F27F57FE3EB54CDCAE30F05B59803A2295CA06D84168
12     Info Hash:                                                         07/13/2020   Tushy   07/12/2020   07/20/2020   PA0002248965
       6CD80647B4C12FB7BC07E75077C2F3DBD5B6452D                           11:39:04
       File Hash:
       9929AC09E25EDA0D1C46B57799340305CEAA94F44D98D6AB1F751F065D752BFF
13     Info Hash:                                                         07/06/2020   Tushy   07/05/2020   07/20/2020   PA0002248967
       829EB85C3BB6F11D9B51EC365B40F9D6F12530A5                           12:24:54
       File Hash:
       5813DE9CDFDD4AE0B45CAD7706F40394759E40F3F86F826D3A2F694B37AC368E
14     Info Hash:                                                         07/05/2020   Tushy   06/14/2020   06/25/2020   PA0002255507
       66E7262721948877D1B21A04BC54D4375BC5FA9D                           11:28:25
       File Hash:
       4A0841050290F8B54E474A8CB711FB28E16D276A25EA6244FC2660BF0E925D9F
15     Info Hash:                                                         06/29/2020   Tushy   06/28/2020   07/17/2020   PA0002248597
       605A04B55BFC76DB4D985D40377CA0438DFAF454                           12:34:54
       File Hash:
       28519B99CB935CEC76E95935A205932869D0C654E21834518C9578015E3E451B
16     Info Hash:                                                         06/25/2020   Tushy   06/21/2020   08/03/2020   PA0002259102
       8D90336890FD58C2FB7C453655073A6A9DED159C                           12:26:16
       File Hash:
       7E7893E565093134CE8A63E075763683CB0C526B107CD5FC4630AA358FEF607E
17     Info Hash:                                                         06/01/2020   Tushy   05/31/2020   06/16/2020   PA0002253261
       9A9A5BD85B60418AA1B011C2674B5EA04DE3BE29                           11:26:14
       File Hash:
       805B59B49AEBDB1080E6E9A4437AA0EB153D34B378C50B9CE053538291FDF2AB
                        Case 3:20-cv-20184-FLW-TJB Document 1-1 Filed 12/22/20 Page 3 of 3 PageID: 15

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         05/19/2020   Tushy     05/17/2020   06/16/2020   PA0002253264
       1D6971FF8508A7168FE4DF7C6FF43201B2A66DD8                           00:02:37
       File Hash:
       B95EE1824A006C2FAE6AADAFA6308956F6CBA51B12006BE4A3B8D202D65BAE0A
19     Info Hash:                                                         05/16/2020   Tushy     05/10/2020   06/16/2020   PA0002253266
       C24DFF0094E7DA65F6A9C055B7C40525DF9F9ADE                           16:14:54
       File Hash:
       5E3EE746F0B62D6E7CE1B36E424BB1C2398AE0E8DA01DE39C22A4DC4BB41ECD3
20     Info Hash:                                                         04/29/2020   Blacked   04/27/2020   05/19/2020   PA0002241476
       0A868FBC70A4E8D4D9CD3C344BECE78D961B7931                           14:36:40     Raw
       File Hash:
       BA4867795072FD797DD280C6691BC1237A67E1FF8326459C1EA7407C1566AA76
21     Info Hash:                                                         04/13/2020   Tushy     04/12/2020   04/22/2020   PA0002237697
       1A094B2296F3B311A8217B80352CBCC3A035C577                           13:37:26
       File Hash:
       929C5D23D8A40873034DEF5A596FDD63213ADBFCC955FF5EB76CA9A088AD4C07
22     Info Hash:                                                         04/12/2020   Blacked   04/11/2020   04/22/2020   PA0002237696
       3D39198EB04A951ABE18E0CB8558A72CC683D041                           15:11:53
       File Hash:
       C8C6F22464849C0C0886B6FA6C624CECB7FEC5801EF97EBC00EB918B7D1D2B43
23     Info Hash:                                                         04/06/2020   Tushy     04/05/2020   04/17/2020   PA0002237308
       8D2F9080C258E75F58C441CDD86ED805A47A5CD9                           13:59:18
       File Hash:
       5A357FA0B984B36E4C42421BC700347B87D1115152C4C17ECB13FE6FC9E0ECA8
24     Info Hash:                                                         04/01/2020   Tushy     03/22/2020   04/15/2020   PA0002244961
       0E3D7CE63BF8D293AB250DEF5618194AF8EA4345                           21:44:41
       File Hash:
       875835DA69D950C7ABBBFC7ACCF0038B3504F21CE48F5E3E6348210E79F70D0B
25     Info Hash:                                                         03/17/2020   Tushy     03/16/2020   04/15/2020   PA0002244959
       4B6F7F45A8692DF06FACA9BAC618F623F6C21E68                           14:35:32
       File Hash:
       00682071DAEB5CE10C349DA50EEECEFFD395A3FED25E4FAB50E9A15851828228
26     Info Hash:                                                         03/14/2020   Tushy     03/11/2020   04/15/2020   PA0002244960
       753B97B595A00413009A7E2104D0B637B9EB0F62                           13:22:08
       File Hash:
       05C221402F3AA99C97C4BF36E145D6E15F494823D93194451D316952E131AA97
